Citation Nr: 0033853	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-13 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee scar, with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
June 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2000 the RO granted a 10 percent evaluation for the 
veteran's left knee disability.  While he did not 
specifically appeal this decision, the veteran did not 
indicate that he was satisfied with this decision either.  
The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The record indicates that additional evidence has been 
submitted by the veteran subsequent to the issuance of the 
most recent supplemental statement of the case (SSOC).  This 
evidence consists of a treatise which generally discusses 
post-traumatic osteoarthritis as well as the role of trauma 
in other types of arthritis.  

The Board is of the opinion that a remand for the purpose of 
providing a SSOC addressing this new evidence is not 
necessary in this instance because this new evidence is not 
relevant.  It is not relevant because the treatise only 
generally discusses post-traumatic osteoarthritis and does 
not specifically address the issue currently on appeal: the 
current level of severity of the veteran's left knee 
disability.  See 38 C.F.R. § 19.37.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence demonstrates that the veteran's 
current left knee disability is manifested by slight 
limitation of motion; degenerative arthritis; slight 
crepitus; insignificant atrophy of the left thigh; and 
subjective complaints of pain, occasional giving away, 
catching, popping, and snapping; subluxation or instability 
is not shown.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a left knee scar, with degenerative arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document treatment for 
bursitis/ligament sprain of the left knee in April 1984, for 
left thigh and knee pain in July 1985 and for abrasions of 
the left knee in December 1985.  In September 1987 the RO 
granted service connection for left knee scars with the 
assignment of a noncompensable rating, noting that two one-
half-inch scars had been noted on the separation examination.  

VA progress notes dated from June 1986 to January 1990 
document treatment of left knee pain.  X-rays taken in 
November 1989 revealed minimal degenerative changes in the 
left knee.  Private medical records document left knee 
arthroscopy performed in September 1991with a post-operative 
diagnosis of internal derangement of the left knee and 
patellofemoral chondromalacia.  

VA progress notes dated from January 1997 to April 1997 
document treatment of bilateral knee pain.  In January 1997 
the assessment was chondromalacia of the left knee.  Minimal 
degenerative changes in both knees were noted in January 1997 
x-ray studies.  A progress note from March 1997 indicated 
that a magnetic resonance imaging (MRI) scan had been 
ordered.  It was indicated on follow-up in April 1997 that 
the MRI had been performed but that the veteran did not have 
a copy of the report with him.  

On VA examination in May 1997 the veteran walked into the 
office without external support and without a limp.  Drawer's 
and Lachman's signs were negative in both knees.  There was 
crepitation in the patellofemoral joint of both knees.  
McMurray's sign was negative in both knees.  Range of motion 
testing was performed; however, it is unclear as to what the 
results for the left knee were since the examiner appeared to 
erroneously list the right knee for both knee tests.  The 
diagnosis was chondromalacia of the patellofemoral joint on 
both sides.  

On VA examination in March 1998 the veteran reported left 
knee pain with driving and sitting for more than 15 minutes, 
and that walking uphill would give him more pain.  He denied 
swelling or giving out.  He reported night pain in the left 
knee radiating into the lower calf.  He reported popping and 
snapping, and indicated that his symptoms were bilateral, but 
greater on the left.  It was noted that x-rays of the left 
knee were normal.  An MRI "apparently showed something," 
but it was noted that the veteran did not know what it was 
that was shown.  

Examination revealed a normal gait with a normal heel and toe 
gait.  The veteran was able to fully squat and duck walk with 
pain in the left knee.  There was full extension in the left 
knee, and flexion was to 136 degrees as compared to 135 
degrees on the right knee.  There was no effusion, synovitis, 
and no pain on patellofemoral compression.  There was no 
joint line tenderness and a McMurray grinding test was 
negative.  There was no demonstrable instability of the 
medial lateral collateral ligaments, and Lachman's and 
anterior drawer tests were both negative on the left.  The 
diagnoses were arthralgia of the knees, etiology 
undetermined, rule out early traumatic arthritis and rule out 
chondromalacia.  X-rays were interpreted by the radiologist 
as showing mild degenerative arthritis of both knees.  

In September 1998 a hearing was conducted.  The veteran 
reported that he was receiving treatment for his left knee at 
the VA but that he had not received any recently.  He 
testified that he could not recall when was last treated at 
the Los Angeles VA Medical Center (VAMC) but estimated that 
it was about one year prior, which was when he underwent a VA 
examination.  He stated that he would usually go to see them 
every six months.  He also reported going to Kaiser Hospital 
for pain medication.  He reported that he was most recently 
treated at Kaiser about six to eight months prior, and that 
was where he would usually receive medical treatment.  He 
also reported receiving treatment for his left knee 
disability at the UCLA Hospital around 1992.  Transcript, pp. 
1, 3, 5.  

The veteran indicated that the left knee disability did not 
impact on his ability to work, testifying that he performed 
mostly office work that involved a lot of sitting.  Tr., p. 
2.  

The veteran reported having a lot of pain in the left knee 
that resulted in him having difficulty bending down to pick 
up his children; night pain radiating to his calf; and pain 
with walking, driving, and sitting down.  He stated that he 
could no longer play basketball or baseball like he used to 
because of the knee pain.  He reported that he experienced 
pain in the left knee on a daily basis.  Tr., pp. 2, 4.  The 
veteran denied swelling but reported some giving out of the 
left knee, insofar that he would have a hard time getting 
into the standing position after having been sitting for a 
long period of time.  Tr., p. 2.  

When asked whether his scars were painful, the veteran 
testified somewhat unclearly at first that "they're tender, 
but it's not really painful."  He went on to clarify that it 
was the overall knee area itself that was painful, as opposed 
to the scars themselves.  See Tr., p. 2.  

Records from Kaiser Permanente document treatment of the 
veteran between June 1997 and October 1998.  In June 1997 the 
veteran was seen for knee pain.  Examination revealed no 
effusion, negative anterior/posterior drawer sign, negative 
collateral stress, and no popping or clicking.  Treatment was 
prescribed for chondromalacia.  The remainder of the medical 
records from Kaiser document treatment of other medical 
conditions.  

In February 1999 the veteran underwent a private knee 
evaluation.  Complaints included bilateral knee pain (greater 
in the left), catching, and occasional giving away.  
Examination of the knees revealed no effusion, no tenderness, 
no patellar tilt, negative patellar apprehension test, 
positive crepitus, positive hamstring tightness and negative 
McMurray and Lachman's tests.  Gait and alignment were 
described as normal.  Range of motion in both knees was from 
0 to 130 degrees.  Circumference was "50" for the right 
thigh and was "48" for the left thigh.  X-rays were 
indicated as revealing left knee patellofemoral arthritis and 
a patella spur.  

In April 2000 a fee basis examination was conducted.  The 
veteran reported pain in the left knee below the kneecap and 
throughout the front and back of the knee.  He denied 
swelling, but reported occasional giving away of the left 
knee, and stated that his maximum ability to walk was 2 
hours..  

On examination there was some limp on the left side, and 
there was an inability to squat more than 60 percent of the 
way with the left knee.  He walked well on the tiptoes and 
heels.  The veteran readily came into sitting and recumbent 
positions on examination.  Flexion of the left knee was 120 
degrees, as opposed to 135 degrees for the right knee.  It 
was noted that normal flexion was 140 degrees.  Extension in 
both knees was at 0 degrees, and it was noted that normal 
extension was 0 degrees.  Range of motion was found to be 
limited anatomically and also by pain at the limits of 
motion.  

Examination of the lower extremities revealed slight 
crepitus, but no definite medial or lateral laxity.  There 
was no definite varus or valgus deviation of the left knee.  
There was no significant weakness or quadriceps atrophy.  
There was no indication of weakness, instability, 
incoordination, or other problems in regard to the left knee.  
No weakness was found in any of the lower extremity muscle 
groups, and sensation was intact throughout.  Also noted on 
examination were arthroscopic surgery scars.  

X-rays of the left knee revealed slight, marginal osteophyte 
formation throughout all compartments of the knee, consistent 
with degenerative joint disease.  The diagnoses were 
degenerative arthritis of the left knee and status post 
arthroscopic surgery of the left knee.  

The examiner concluded that the veteran was limited to 
standing and walking to two hours in an eight-hour workday, 
with no work involving kneeling.  He would be unable to 
crouch except on rare occasions, repetitively ascend and 
descend stairs, and would be unable to ascend or descend 
ladders.  

In June 2000 the RO assigned a 10 percent evaluation for the 
left knee disability based on degenerative arthritis found in 
the left knee.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  

However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

The new law provides, in pertinent part, that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, (2000) (to be codified at 38 U.S.C.A. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In the case at hand, the Board is of the opinion that the RO 
has already satisfied the duty to assist under the new law.  
The veteran underwent a contemporaneous examination in April 
2000 that thoroughly addressed the level of impairment in the 
left knee.  He has been asked to identify evidence of where 
he has been treated for his left knee disability, and the 
veteran has responded by specifically describing where he has 
been treated.  

The RO has obtained all records identified by the veteran 
with two exceptions.  One, the veteran reported receiving 
treatment for his knees at the UCLA Hospital in 1992.  Two, 
the record indicates that an MRI of the knees was taken in 
1997; however, there is no MRI report or interpretations of 
that report on file.  

The Board concludes that obtaining such records in this 
instance is not required under the duty to assist in this 
case because they are not relevant to the issue at hand, 
namely, the current level of impairment caused by his left 
knee disability.  The UCLA Hospital records are dated from 
1992 and therefore would not provide any insight into the 
current level of the left knee disability, particularly in 
light of the fact that there are more recent medical records 
on file that specifically assess the current level of 
functioning of the left knee.  In addition, the record 
already contains medical records that are relatively 
contemporaneous with the time he was treated at UCLA.  Thus, 
the records from UCLA are not considered to be relevant, and 
the duty to assist therefore does not require that such 
evidence be obtained.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified at 38 U.S.C.A. § 5103A(b)).  

The Board is of the opinion that the MRI report is not 
relevant to the issue on appeal, and that the duty to assist 
therefore does not require that it be obtained.  This is 
because there are more current medical records on file (e.g. 
an April 2000 fee basis examination) that contain more recent 
x-rays reports and that specifically assess the current level 
of functional limitations resulting from the left knee 
disability.  

Since there are already more current medical records on file 
that specifically and adequately address the level of 
functional limitations in the left knee, and because the MRI 
report is over two years old and, by itself, would not 
provide insight into the current functional limitations 
resulting from the left knee disability, the Board is of the 
opinion that this single MRI report is not relevant to the 
issue on appeal, namely, the current level of disability 
resulting from the left knee disability.  Moreover, an MRI is 
largely a diagnostic tool rather than an assessment of 
function.  Therefore, the duty to assist does not require 
that such evidence be obtained in this instance.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)); see also 38 C.F.R. § 4.2 (1999); Francisco v. 
Brown, 7 Vet. App. 55 (1994); Gobber v. Derwinski, 2 Vet. 
App.  470, 472 (1992); Counts v. Brown, 6 Vet. App.  473, 476 
(1994).

Thus, the Board finds that the duty to assist has been 
satisfied in this instance.  In reaching this determination, 
the Board has considered the fact that the law with respect 
to the duty to assist has been significantly changed since 
the most recent Supplemental Statement of the Case was issued 
to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for readjudication by the RO would only 
serve to further delay resolution of the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

The veteran's left knee disability is currently evaluated as 
10 percent disabling based on traumatic arthritis under 
Diagnostic Codes 5010 and 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The evidence establishes that an 
increased rating is not warranted based on limitation of 
motion.  A compensable rating for limitation of motion 
requires flexion to be limited to 45 degrees or extension to 
be limited to 10 degrees.  A 20 percent evaluation requires 
flexion to be limited to 30 degrees or extension to be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.  

Evaluation of range of motion in the veteran's left knee has 
never documented limitation to the degree described above.  
On VA examination in March 1998, left knee extension was 
described as full, and flexion was 136 degrees.  On private 
evaluation in February 1999, range of motion in the left knee 
was from 0 to 130 degrees.  On VA examination in April 2000 
left knee extension was 0 degrees (with 0 degrees being 
described as normal), and flexion was 120 degrees (with 140 
degrees described as normal).  

Such findings constitute persuasive evidence that the 
limitation of motion in the left knee does not even meet the 
requirements of a noncompensable evaluation, as a 
noncompensable (0 percent) evaluation requires flexion to be 
limited to 60 degrees or extension to be limited to 5 
degrees.  Therefore, an increased evaluation is not warranted 
based on limitation of motion under the appropriate 
diagnostic codes for rating knee motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  An evaluation in excess of 10 
percent is not available for limitation of motion in one 
joint under Diagnostic Code 5010-5003.  A 10 percent rating 
under Diagnostic Code 5003 requires limitation of motion but 
limitation which is not compensable under the appropriate 
codes; otherwise, in the absence of limitation of motion, x-
rays must demonstrate evidence of involvement of two or more 
major joints or two or more minor joint groups for 
compensable ratings.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The veteran is in receipt of the 10 percent rating 
provided for involvement of one joint.

The veteran's left knee disability is not entitled to an 
increased or separate rating based on recurrent subluxation 
or lateral instability under Diagnostic Code 5257.  While he 
has reported occasional giving out of the left knee on 
examination and at the September 1998 hearing, VA examination 
in May 1997 revealed negative Drawer's and Lachman's signs.  
On VA examination in March 1998 it was noted that there was 
no demonstrable instability of the medial, lateral, or 
collateral ligaments, and Lachman's and anterior drawer tests 
were both negative on the left.  Examination in April 2000 
revealed no definite medial or lateral laxity and it was 
concluded that there was no indication of instability in the 
left knee.  

This constitutes persuasive evidence that an increased or 
separate rating based on Diagnostic Code 5257 is not 
warranted because objective evidence has demonstrated that 
the left knee is not manifested by recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257; see also VAOPGCPREC 23-97.  

The Board notes that there is no documentation in the record 
of the veteran having dislocated semilunar cartilage, with 
frequent episodes of "locking", pain, and effusion into the 
joint; ankylosis of the left knee; nonunion or malunion of 
the tibia and fibula; or genu recurvatum as part and parcel 
of his service-connected disability.  X-ray studies and 
objective findings have never documented such impairments, 
and service connection has not otherwise been granted in this 
regard.  Therefore, Diagnostic Code's 5256, 5258, 5262, and 
5263 are not for application in this decision.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263.  

The Board also finds that an increased rating based on 
additional functional loss due to pain and other pathology 
under 38 C.F.R. §§ 4.40, 4.45, and/or 4.59 is not warranted.  

The record has documented subjective complaints of left knee 
pain, occasional giving away, catching, popping, and 
snapping.  It appears that the veteran's most significant 
complaint involves the left knee pain which he has testified 
occurs on a daily basis.  He has reported pain with sitting 
for more than 15 minutes, driving, and walking uphill.  He 
has testified that the pain limits his ability to engage in 
certain activities, such as sitting, driving, walking, 
bending down to pick up his kids, and engaging in certain 
sports.  Tr., p. 2, 4.  

The probative value of the veteran's subjective complaints 
are weakened and outweighed by the objective findings found 
on examination.  Examinations have documented some atrophy in 
the left thigh and some crepitation of the left knee; 
however, it was specifically concluded on examination in 
April 2000 that this atrophy was not significant, and the 
crepitation was specifically found to be only slight.  

In addition, it was noted during the February 1999 
examination that there was no tenderness in the left knee, 
and on examination in April 2000, it was found that pain was 
only present at the limits of range of motion testing.  This 
constitutes persuasive evidence that the left knee pain did 
not result in additional functional loss beyond the range of 
motion found on examination.  

The veteran's complaints of pain with sitting are 
contradicted by his other testimony indicating that his pain 
did not affect his ability to work because such work involved 
a lot of sitting.  See Tr., p. 2.  In addition, on 
examination in April 2000, the veteran was described as 
readily assuming the seated position on the examining table.  

Both the February 1999 and April 2000 examiners indicated 
that there was no definite evidence of varus or valgus 
deviation of the left knee.  The April 2000 examiner also 
concluded that there was no indication of weakness, 
instability, incoordination, or other problems in regard to 
the left knee, sensation was intact, and that there was no 
weakness in any of the lower extremity muscle groups.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  

In making the above conclusions the Board notes that the May 
1997 VA examiner's findings, although confusing because all 
findings were attributed to the right knee, nevertheless are 
consistent with the findings on subsequent examinations 
except for a 40 degree limitation of extension in one knee; 
however, there was no limp found on the examination, and 
subsequent VA and private examinations show full extension of 
the left knee.

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

The veteran's left knee was initially assigned a 
noncompensable evaluation based on two half-inch scars noted 
on the separation examination.  The Board is of the opinion 
that an increased rating based on these scars is not 
warranted.  When asked whether his scars were painful, the 
veteran testified somewhat unclearly at first that they were 
tender but not painful.  He went on to clarify that it was 
the overall knee area itself that was painful, as opposed to 
the scars themselves.  See Tr., p. 2.  Furthermore, there is 
no objective evidence in the record documenting that his 
scars are tender or painful, poorly nourished, or result in 
limitation of function separate from any limitations 
described above.  During the April 2000 examination, the only 
left knee scars observed by the examiner were the scars from 
the arthroscopic surgery.  Therefore, the Board concludes 
that a preponderance of the evidence demonstrates that an 
additional or increased rating based on the left knee scars 
is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected left knee scars, with degenerative arthritis.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee scars, with degenerative arthritis is denied.  



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals



 

